
	

114 HR 4297 IH: To impose certain requirements on the Secretary of the Treasury relating to transmittals of country-by-country reports for purposes of the Base Erosion and Profit Shifting Action Plan.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4297
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose certain requirements on the Secretary of the Treasury relating to transmittals of
			 country-by-country reports for purposes of the Base Erosion and Profit
			 Shifting Action Plan.
	
	
		1.Required measures relating to transmittals of country-by-country reports and master file
			 information
 (a)ProhibitionThe Secretary is expressly prohibited from collecting from a United States person or transmitting to any foreign jurisdiction any country-by-country report information of any United States person with respect to taxable years beginning before January 1, 2017.
 (b)Suspension of transmittal of CbCRsThe Secretary shall suspend the transmittal of country-by-country report information of any United States person to a foreign jurisdiction if the Secretary determines that the foreign jurisdiction is—
 (1)abusing master file documentation requirements; or (2)failing to safeguard the confidentiality of information required in the master file.
 (c)Factors in determining abuse of master file documentation requirementsFor purposes of this section, a foreign jurisdiction is abusing master file documentation requirements if, in connection with the administration of the transfer pricing documentation standards set forth in Action 13 of the Base Erosion and Profit Shifting Action plan, the foreign jurisdiction is seeking—
 (1)any trade, business, industrial, commercial or professional secret or trade process; (2)group consolidated financial statements that are not filed with the United States Securities and Exchange Commission;
 (3)confidential communications between a client and an attorney, solicitor or other admitted legal representative where such communications are—
 (A)produced for the purposes of seeking or providing legal advice, or (B)produced for the purposes of use in existing or contemplated legal proceedings;
 (4)information if the disclosure would be contrary to United States public policy (ordre public); or (5)information the Secretary otherwise determines to be inappropriate for purposes of this section.
 (d)ReportsNot later than January 31 of each calendar year, the Secretary shall furnish to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the Joint Committee on Taxation a report on allegations or reports received concerning abuse of master file requirements, and any actions taken with respect to such allegations, including—
 (1)the instances in the preceding calendar year the Secretary determined under subsection (b) the abuse of master file documentation requirements and failures to safeguard the confidentiality of information required in the master file, and
 (2)the nature of each such abuse or failure. (e)DefinitionsFor purposes of this section—
 (1)Base erosion and profit shifting planThe term Base Erosion and Profit Shifting Action Plan, known as BEPS, means the plan released by the Organization for Economic Cooperation and Development. (2)Country-by-country reportThe term country-by-country report, known as CbCR, means a report contemplated under Action Item 13 of the Base Erosion and Profit Shifting Action Plan.
 (3)Master fileThe term master file means the documentation contemplated under Action Item 13 of the Base Erosion and Profit Shifting Action Plan and necessary to provide a high-level overview in order to place a United States person’s transfer pricing practices in their global economic, legal, financial, and tax context, in order to provide backdrop to country-by-country report data reported.
 (4)SecretaryThe term Secretary means the Secretary of the Treasury, or the Secretary’s delegate.  